DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A in the reply filed on December 31, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 31. 2020.

Drawings
The drawings are objected to because in Figure 5A, boxes S2 and S4 have the words “control” misspelled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,796,375 to Oshiumi et al.
Regarding Claim 1, Oshiumi et al disclose a control system for a hybrid vehicle (see Figure 1) comprising; an engine 1; a first motor 3 that controls a speed of the engine (see column 3 lines 18-20); a second motor 18 that applies a brake torque to drive wheels when regenerating energy (see column 3 lines 59-64); and an electric storage device 22 that is electrically connected to the first motor 3 and the second motor  wherein the control system (see Figure 1) is configured to decelerate the hybrid vehicle by controlling the second motor 18 to generate the brake torque while controlling the first motor 3 to reduce a speed of the engine 1 (see column 4 lines 33-39 and lines 52-56), the control system comprises a controller 23 that controls the engine 1, the controller 23 is configured to select a control mode of the engine 1 from:  a low-power mode S7 in which the hybrid vehicle is decelerated in response to a decelerating operation by reducing a torque and a power of the engine 1 at a predetermined rate while generating the brake torque by the second motor 18 (see column 7 lines 30-52); and  a high-power mode S4/S6 in which the hybrid vehicle is decelerated in response to a decelerating operation by reducing the torque and the power of the engine 1 at a rate slower than the predetermined rate of the low-power mode S7 while generating the brake torque by the second motor 18 (see Figure 1 and column 5 line 61 – column 6 line 3 and column 6 lines 33-64).
Regarding Claim 2, Oshiumi et al further disclose wherein the high-power mode S4/S6 includes: a first control mode S4 in which the hybrid vehicle is decelerated while reducing the torque and the speed of the engine 1 such that an operating point of the engine 1 is shifted along an optimum fuel economy curve (see column 5 line 61 – column 6 line 3); and a second control mode S6 in which the hybrid vehicle is decelerated while reducing the torque of the engine 1 at a same rate as in first control mode S4, reducing the speed of the engine 1 at a faster rate than in the first control mode S4, and reducing the power of the engine 1 at a slower rate than in the low-power mode S7, so as to reduce emission (see column 6 lines 33-64 and Figure 1).
 a state of charge SOC level of the electric storage device 22 (see Figure 1 and column 4 lines 4-21). 
Regarding Claim 4, Oshiumi et al further disclose that the controller 23 is further configured to select the first control mode S4 when the state of charge SOC level of the electric storage device 22 is lower than a first threshold level  (see Figure 1 and column 5 line 61 – column 6 line 3), select the second control mode S6 when the state of charge SOC level of the electric storage device 22 is higher than the first threshold level but lower than a second threshold level (see Figure 1 and column 6 lines 33-64), and select the low power mode S7 when the state of charge SOC level of the electric storage device 22 is higher than the second threshold level  (see Figure 1 and column 7 lines 30-52).
Regarding Claim 9, Oshiumi et al further disclose that the hybrid vehicle further comprises a power split mechanism 2 that distributes an output power of the engine 1 to an output member 14 and to the first motor 3 (see Figure 6 and column 3 lines 36-52), the power split mechanism 2 includes a planetary gear unit 9/10/11 having an input element 11 connected to the engine 1, a reaction element 9 connected to the first motor 3, and an output element 10 connected to the output member 14 (see Figure 6 and column 3 lines 36-52), and the second motor 18 is connected to a power transmission path between the drive wheels and the output member 14 (see Figure 6).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2013/0073136 to Yamamoto et al., U.S. Patent No. 8,731,760 to Nishinakamura et al., PG Publication No. 2015/0014072 to Maruyama, PG Publication No. 2019/0322269 to Sasaki et al., and PG Publication No. 2019/0351892 to Tsuda all disclose control systems similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        02/24/21